DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3 are pending.

Claim Objections
Claims 1-3 are objected to because of the following informalities:  Claims 1-3 utilize bracketing to remove claim language.  According to 37 CFR 1.121, “The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.”  In other words, to remove claim language without utilizing a strike-through, Applicant may use double brackets to remove language of five or fewer characters.  Applicant’s current claim amendments do not comply with this rule, but examination is not precluded.  No correction is required at this time.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKinney et al (“McKinney”) (US 6,389,769) in view of Cipri (US 10,597,932) and Daniels (US 2007/0193220).
Re claim 1, McKinney discloses a method of making a metal core door (2, Abstract) comprising: 
providing (Fig. 2 showing 4 provide) a core (4); 
providing an exterior skin (36) having a front exterior side (front exterior side of 36) and a back exterior side (back exterior side of 36), an interior skin (36) having a front interior side (front interior side of 36) and a back interior side (back interior side of 36) and channels (Fig. 5-6 showing 24 and 6 as channels); 
assembling said door parts (36, 36, 6, 6, 24 and 24) about said core (4) to create a pre-assembled (as no point of reference is provided) door (2) with an interior core (between 36),
but fails to disclose powder coating said front exterior side, back exterior side, front interior side and back interior side and said channels, curing, and assembly post powder coating.
However, Cipri discloses powder coating (Col 3 lines 36-41) a front exterior side (McKinney: front exterior side of 36), a back exterior side (McKinney: back exterior side of 36), a front interior side (McKinney: front interior side of 36), a back interior side (McKinney: back interior side of 36) and channels (McKinney: Fig. 5-6 showing 24 and 6 as channels).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of McKinney with powder coating said front exterior side, back exterior side, front interior side and back interior side and said channels as disclosed and suggested by Cipri in order to provide a desired wood-like finish and to provide color durability (Col 3 lines 36-41). In addition, it is noted that powder coating is a very well-known and common process, with the well-known benefit of providing increased durability.  As such, the proposed modification is that of the structure of McKinney being powder coated (as suggested by Cipri) along the claimed areas in order to provide said increased durability.  Moreover, it is very well-known that powder coating provides durability and longevity.  It is a known process which can be applied to any part of the door of McKinney to provide known results.  It has been held that, (A) Combining prior art elements according to known methods to yield predictable results; and (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results are within the level of ordinary skill in the art.  See MPEP 2143 (I). 
In addition, Daniels discloses curing ([0046]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of McKinney with curing said powder coating parts as disclosed and suggested by Daniels in order to provide a desired texture and gloss level ([0046]).
In addition, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of McKinney with assembly after  powder coating and curing in order to allow for powder coating to be applied to all surface (not just exposed surfaces), offering greater protection to the various components.   Moreover, selection of the order of performing process steps has been held as within the level of ordinary skill in the art absent new or unexpected results.  In re Gibson, 39 F.2d 975.
Re claim 2, McKinney discloses a method of making a metal core door (2, Abstract) comprising: 
providing (Fig. 2 showing 4 provide) a core (4); 
providing door parts (Fig. 2, Fig. 3 showing 36, 36, 6, 6, 24 and 24 provided) including an exterior skin (36) having a front exterior side (front exterior side of 36) and a back exterior side (back exterior side of 36), an interior skin (36) having a front interior side (front interior side of 36) and a back interior side (back interior side of 36) and channels (Fig. 5-6 showing 24 and 6 as channels); 
whereby said door parts (36, 36, 6, 6, 24 and 24) are powder coated (as modified below) and can be assembled (Fig. 1 showing assembly) about said core (4) to create a powder coated door (as modified below) with an interior core (between 36),
but fails to disclose powder coating said front exterior side, back exterior side, front interior side and back interior side and said channels and curing.
However, Cipri discloses powder coating (Col 3 lines 36-41) a front exterior side (McKinney: front exterior side of 36), a back exterior side (McKinney: back exterior side of 36), a front interior side (McKinney: front interior side of 36), a back interior side (McKinney: back interior side of 36) and channels (McKinney: Fig. 5-6 showing 24 and 6 as channels).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of McKinney with powder coating said front exterior side, back exterior side, front interior side and back interior side and said channels as disclosed and suggested by Cipri in order to provide a desired wood-like finish and to provide color durability (Col 3 lines 36-41). In addition, it is noted that powder coating is a very well-known and common process, with the well-known benefit of providing increased durability.  As such, the proposed modification is that of the structure of McKinney being powder coated (as suggested by Cipri) along the claimed areas in order to provide said increased durability.  Moreover, it is very well-known that powder coating provides durability and longevity.  It is a known process which can be applied to any part of the door of McKinney to provide known results.  It has been held that, (A) Combining prior art elements according to known methods to yield predictable results; and (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results are within the level of ordinary skill in the art.  See MPEP 2143 (I). 
In addition, Daniels discloses curing ([0046]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of McKinney with curing said powder coating parts as disclosed and suggested by Daniels in order to provide a desired texture and gloss level ([0046]).
Additionally, the language “can be” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKinney et al (“McKinney”) (US 6,389,769) in view of Cipri (US 10,597,932).
Re claim 3, McKinney discloses a metal door (2, Abstract) comprising; 
a door assembly (2) including; 
a front door skin (36) having a front interior side (front interior side of 36) and a front exterior side (front exterior side of 36) and a back skin door (36) having a back interior side (back interior side of 36) and a back exterior side (back exterior side of 36); 
hinge (6) and lock channels (6, see Fig. 6); 
top (24) and bottom channels (24, see Fig. 5); 
a core (4) positioned within (Fig. 2) said door assembly (2),
but fails to disclose the front interior side, the front exterior side, the back interior side, the back exterior side, the hinge, lock channels, and the top and bottom channels as powder coated.    
However, Cipri discloses a front interior side (McKinney: front interior side of 36), the front exterior side ((McKinney: front interior side of 36), the back interior side ((McKinney: front interior side of 36), the back exterior side ((McKinney: front interior side of 36), the hinge ((McKinney: 6), lock channels ((McKinney: 6, see Fig. 6), and the top ((McKinney: 24) and bottom channels ((McKinney: 24) as powder coated (Col 3 lines 36-41).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the metal door of McKinney with the front interior side, the front exterior side, the back interior side, the back exterior side, the hinge, lock channels, and the top and bottom channels as powder coated as disclosed and suggested by Cipri in order to provide a desired wood-like finish and to provide color durability (Col 3 lines 36-41).  In addition, it is noted that powder coating is a very well-known and common process, with the well-known benefit of providing increased durability.  As such, the proposed modification is that of the structure of McKinney being powder coated (as suggested by Cipri) along the claimed areas in order to provide said increased durability.  Moreover, it is very well-known that powder coating provides durability and longevity.  It is a known process which can be applied to any part of the door of McKinney to provide known results.  It has been held that, (A) Combining prior art elements according to known methods to yield predictable results; and (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results are within the level of ordinary skill in the art.  See MPEP 2143 (I).
Response to Arguments 
Claim Rejections 35 USC 112:  Applicant’s argument with respect to the claims rejected under 35 USC 112 is persuasive and rejection of the claims pursuant to 35 USC 112 is hereby withdrawn.
Claim Rejections 35 USC 103:  Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635

/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635